Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2020 has been entered.

Status of Claims
This action is in reply to the RCE, amendments and arguments filed on December 3, 2020.
Claims 1-8 have been withdrawn. Claims and 9 and 15 have been amended. Claims 21-24 are new. Claims 9-12, 14-17, and 20-24 are currently pending and have been examined.

Response to Arguments
103 rejection: The Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered and are not persuasive.

As such, due to substantive amendments and new claims, new grounds of rejection have been applied to address the amendments and new claims and an updated 103 rejection is presented below that addresses claims 9-12, 14-17, and 20-24.
Claim Identifier: The Applicant has used the wrong claim identifier for claim 9 that includes amendments. The Examiner interprets the claim identifier for claim 9 as “Currently Amended” to promote compact prosecution.

Objection of the Claims
Claims 1-8 are objected to for having minor informalities. The claim identifier for claims 1-8 should be “Withdrawn”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17, 20, and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites “creating, based on the loan, a genesis block in a primary blockchain …”, “creating, based on the loan, a genesis block in an intermediary blockchain …”. “causing transmitting …”, “creating, based on the transmitting the portion,” “identifying a sale …”, “responsive to identifying the sale, creating a second block …” Claim 16 recites “creating, based on the payment, a second block …” Claim 17 recites “creating, based on transmitting the portion …”
The specification does not disclose what entity or actor performs the “creating”, “causing transmitting”, and “identifying” steps of claim 15 recited above, and the “creating” steps of claim 16 and 17 recited above. The specification also does not disclose whether the entity or actor is “a first computing device” and whether the same entity or actor performs the above recited steps of claims 15-17. The specification also does not disclose how the entity or actor causes “transmitting” recited in claim 15. The Applicant merely presents the results of the steps instead of how the result was achieved. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of 
As per dependent claims 20 and 23-24, the dependent claims are similarly rejected as failing to comply with the written description requirement for reasons shown above regarding parent claim 15 and due the their dependency on the rejected parent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12, 14-17, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 15 recite the limitation “caus(ing) transmitting …” within the “caus(ing)” step. The Examiner is unable to discern how “a first computing device” “cause[s]” the “transmitting” to perform processes associated with the “transmitting”. The Examiner interprets the limitation as “transmit(ting) …” as an active “transmit(ting)” step for the purposes of the examination.
Dependent claims 10-12, 14, 16-17, and 20-24 are also rejected under 35 USC 112(b) due their dependency on rejected parent claims 9 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190272591 A1 (Leonard) in view of US 20170230353 A1 (Kurian) in view of US 20190147431 A1 (Galebach) in further view of US 20190130399 A1 (Wright).
As per claim 9, Leonard teaches,
a first computing device associated with a primary blockchain (¶ [0014] “A Blockchain is initialized on a computer server that is accessible via a digital communications network”), 
wherein the first computing device is configured to (¶ [0013]),
determine a loan associated with a borrower and a plurality of lenders (¶ [0014] “An obligation may be established based upon a transfer of an asset from a first party to a second party and the obligation may be secured with a collateral asset”), 
determine that the borrower has made a payment associated with the loan (¶ [0018] “notification of a payment related to the obligation may be memorialized in the mortgage loan agreement” teaches receiving and reacting to payment),
[create, based on the loan, a second block in the second blockchain, wherein the second block indicates a change in percentages of the loan associated with the different lenders of the plurality of lenders] based on a sale of portion of the loan from a first lender of the plurality of lenders to a second lender of the plurality of lenders (¶ [0079]-[0082] “At 501, X agrees to buy the underlying Loan from Y for $500” teaches sale of loan from one lender to another).

Leonard suggests multiple blockchains to service a loan (¶ [0012] “multiple Blockchains may support an obligation or loan, such as a Vendor specific blockchain or a function specific Blockchain (e.g. payment transaction Blockchain or loan owner Blockchain)”).
Leonard does not explicitly teach,
the first computing device operating as a first node and having first public/private key information serving as a unique identifier for the first node ;
a second computing device associated with an intermediary blockchain, the second computing device operating as a second node and having second public/private key information serving as a unique identifier for the second node,
a third computing device associated with a first private blockchain, the third computing device operating as a third node and having third public/private key  information serving as a unique identifier for the third node,
a fourth computing device associated with a second private blockchain, the fourth computing device operating as a fourth node and having fourth public/private key information serving as a unique identifier for the fourth node,
create, based on the loan, a genesis block in each of the primary blockchain, the first private blockchain, the second private blockchain and the intermediary blockchain based on the creation of the loan, the genesis block in the primary blockchain indicating an amount of the loan, the genesis block in the primary blockchain indicating percentages of the loan associated with different lenders of the plurality of lenders;
cause transmitting of, based on the payment and further based on the genesis block in the intermediary blockchain, a portion of the payment to one of the plurality of lenders,
wherein the second computing device is configured to,
create, based on the loan, a second block in the second blockchain, wherein the second block indicates a change in percentages of the loan associated with the different lenders of the plurality of lenders based on a sale of portion of the loan from a first lender of the plurality of lenders to a second lender of the plurality of lenders,
wherein the genesis block in the first private blockchain indicates a first portion of the payment made to the first lender.
However, Kurian teaches,
a second computing device associated with an intermediary blockchain (FIG. 2, ¶ [0041], [0042] teach multiple node, multiple block chain system),
a third computing device associated with a first private blockchain (FIG. 2, ¶ [0041], [0042] teach multiple node, multiple block chain system),
a fourth computing device associated with a second private blockchain (FIG. 2, ¶ [0041], [0042] teach multiple node, multiple block chain system),
create, based on the loan, a genesis block in each of the primary blockchain, the first private blockchain, the second private blockchain and the intermediary blockchain based on the creation of the loan (¶ [0048] “one or more of a private block chain, public block chain, and/or a hybrid block chain may be set up” teach creating public/primary blockchain, private blockchains, and a hybrid/intermediary block chain, ¶ [0048] “take an action (e.g., access, view, create, store, disseminate, and/or verify) for events (e.g., resource transfer, contract …”, ¶ [0049] “signing and storing documents” teach creation/recording on blockchains of a financial event such as contract, resource transfer as creation of a loan, ¶ [0048], [0050], [0051] teach taking a create action associated with a financial event on private, public, and hybrid blockchains as creating a genesis block, ¶ [0049], [0083], [0094] provide examples of financial entities associated with block chains such as banks, credit unions, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deploy multi-block chain and entity based financial event management mechanism of Kurian in the loan management blockchain system of Leonard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because Leonard suggests multiple block chain usage for loan and transaction management (see Leonard, ¶ [0012]) and multi entity and multi block chain based financial event management improves loan management by 
Galebach teaches,
the first computing device operating as a first node and having first public/private key information serving as a unique identifier for the first node (¶ [0030] “generation of master unified user identifiers (unique text-defined identifiers) that comprise multiple computing device (node) addresses associated with respective blockchain public keys of public-private cryptological key pairs” teaches multiple device nodes identified by unique identifiers generated from public/private keys associated with the node addresses),
the second computing device operating as a second node and having second public/private key information serving as a unique identifier for the second node (¶ [0030] teaches multiple device nodes identified by unique identifiers generated from public/private keys associated with the node addresses),
the third computing device operating as a third node and having third public/private key  information serving as a unique identifier for the third node (¶ [0030] teaches multiple device nodes identified by unique identifiers generated from public/private keys associated with the node addresses),
the fourth computing device operating as a fourth node and having fourth public/private key information serving as a unique identifier for the fourth node (¶ [0030] teaches multiple device nodes identified by unique identifiers generated from public/private keys associated with the node addresses).

Wright teaches,
the genesis block in the primary blockchain indicating an amount of the loan (¶ [0115]-[0117] “The initiator publishes a proposed contract onto the Blockchain, the proposed contract states: What they want to borrow; The amount they want to borrow” teaches amount of loan recorded on the primary blockchain), the genesis block in the primary blockchain indicating percentages of the loan associated with different lenders of the plurality of lenders (¶ [0129]-[0133] “For example, for a regular payment of one Bitcoin where User A puts in 50%, User B puts in 30%, User C puts in 20%, the following amounts are paid to each user… Each repayment is made in turn and the corresponding transaction timestamped in accordance with known blockchain techniques. The repayment could be split between the actual repayment amount and any interest incurred. This enables any party involved in the loan to see, via 
cause transmitting of, based on the payment and further based on the genesis block in the intermediary blockchain, a portion of the payment to one of the plurality of lenders (¶ [0129]-[0133] “For example, for a regular payment of one Bitcoin where User A puts in 50%, User B puts in 30%, User C puts in 20%, the following amounts are paid to each user… Each repayment is made in turn and the corresponding transaction timestamped in accordance with known blockchain techniques. The repayment could be split between the actual repayment amount and any interest incurred. This enables any party involved in the loan to see, via the blockchain, if and when a payment has been made” teach partial loan payment based on percentages associated with the loan to lenders managed/tracked by blockchain),
wherein the second computing device is configured to (¶ [0012] “The controlled process may, for example, be a lending process… Each blockchain user may use suitably configured hardware and software to participate in the process (e.g. a computer with a bitcoin client installed on it)”),
create, based on the loan, a second block in the second blockchain, wherein the second block indicates a change in percentages of the loan associated with the different lenders of the plurality of lenders (¶ [0133] “The repayment could be split between the actual repayment amount and any interest incurred. This enables any party involved in the loan to see, via the blockchain, if and when a payment has been made. It is also possible for the borrower to pay a scheduled 
wherein the genesis block in the first private blockchain indicates a first portion of the payment made to the first lender (¶ [0115]-[0118] “The initiator publishes a proposed contract onto the Blockchain, the proposed contract states: What they want to borrow; The amount they want to borrow; and The repayment frequency and terms” teaches the blockchain including repayment terms, ¶ [0129]-[0133] “If the contract includes regular repayments, a schedule of these is created. The P2SH address for each payment is created to repay the investors …” teaches repayments including initial repayment recorded in relation to the published schedule as a component of the genesis block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a partial payment transaction management blockchain of Wright in the loan management blockchain system of Leonard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because Leonard suggests multiple block chain usage for loan and transaction management (see Leonard, ¶ [0012]) and partial payment transaction management with a blockchain improves payment management by tracking partial payment(s) to lender(s) as transaction(s) on blockchain(s) which aids in confirming/presenting loan fulfilment through a distributed and secure platform.

As per claim 10, combination of Leonard, Kurian, Galebach and Wright teach all the limitations of claim 9. Leonard also teaches,
wherein the first computing device is further configured to (¶ [0013]),
create, based on the payment, a second block in the primary blockchain (¶ [0016] “notification of a payment related to the obligation may be memorialized in the mortgage loan agreement and the notification of the payment may be stored in a third additional block on the Blockchain”).

As per claim 11, combination of Leonard, Kurian, Galebach and Wright teach all the limitations of claim 9. Kurian also teaches,
wherein the second computing device is further configured to (FIG. 2, ¶ [0041], [0042]),
create, [based on the portion of the payment], a third block in the intermediary blockchain (¶ [0051] teach taking “access, create, store, disseminate, and/or validate” actions associated with a financial event on a hybrid blockchain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deploy multi-block chain and entity based financial event management mechanism of Kurian in the loan management blockchain system of Leonard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because Leonard suggests multiple block chain usage 
Wright teaches,
based on the portion of the payment (¶ [0129]-[0133] teaches partial payment recorded on blockchain(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a partial payment transaction management blockchain of Wright in the loan management blockchain system of Leonard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because Leonard suggests multiple block chain usage for loan and transaction management (see Leonard, ¶ [0012]) and partial payment transaction management with a blockchain improves payment management by tracking partial payment(s) to lender(s) as transaction(s) on blockchain(s) which aids in confirming/presenting loan fulfilment through a distributed and secure platform.

As per claim 12, combination of Leonard, Kurian, Galebach, and Wright teach all the limitations of claim 9. Kurian also teaches,
the third computing device is associated with one of the plurality of lenders (¶ [0049], [0083], [0094] provide examples of financial entities associated with block chains such as banks, credit unions, etc.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deploy multi-block chain and entity based financial event management mechanism of Kurian in the loan management blockchain system of Leonard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because Leonard suggests multiple block chain usage for loan and transaction management (see Leonard, ¶ [0012]) and multi entity and multi block chain based financial event management improves loan management by separating private portions associated with the financial event to private block chains as such securing private information while providing distributed access mechanism to the financial event through the public and/or hybrid block chains.

As per claim 14, combination of Leonard, Kurian, Galebach, and Wright teach all the limitations of claim 1. Kurian also teaches,
wherein the genesis block does not identify (¶ [0051] “A hybrid block chain … may be used to record the fact that the event happened, …, without exposing confidential details about the subject matter or the parties involved privately” teaches hiding identity of financial entities involved with the financial event) the plurality of lenders (¶ [0049], [0083], [0094] provide examples of financial entities associated with block chains such as banks, credit unions, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deploy multi-block chain and entity based financial event management mechanism of Kurian in the loan management blockchain system of Leonard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because Leonard suggests multiple block chain usage for loan and transaction management (see Leonard, ¶ [0012]) and multi entity and multi block chain based financial event management improves loan management by separating private portions associated with the financial event to private block chains as such securing private information while providing distributed access mechanism to the financial event through the public and/or hybrid block chains.

As per claim 15, the substance of claim 15 is directed to substantially similar subject matter and claim limitations of claim 9, with special attention to “by a first computing device operating as a first node and having first public/private key information serving as a unique identifier for the first node” (see Galebach, ¶ [0030] teaches multiple device nodes identified by unique identifiers generated from public/private keys associated with the node addresses). As such, for reasons shown above regarding claim 9, claim 15 is similarly rejected as being unpatentable over Leonard in view of Kurian in view of Galebach in further view of Wright.

As per claims 16-17 and 20, the substance of claims 16-17 and 20 are directed to substantially similar subject matter and claim limitations of claims 10-11 and 14, respectively. As such, for reasons shown above regarding claims 10-11 and 14, claims 16-17 and 20 are similarly rejected as being unpatentable over Leonard in view of Kurian in view of Galebach in further view of Wright.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard in view of Kurian in view of Galebach in view of Wright in further view of US 20200160330 A1 (Yan).
As per claim 21, combination of Leonard, Kurian, Galebach, and Wright teach all the limitations of claim 9. Combination of Leonard, Kurian, Galebach, and Wright do not explicitly teach, however, Yan teaches,
wherein the first node operates as a full node computing device and the second node, third node and fourth node operate as lightweight node computing devices (FIG 6, items 200, 500-1, 500-2, 500-3, 500-4, ¶ [0040] “The signing of the initial entry by the INode 200 (e.g., using a cryptographic key) allows only the INode 200 to create and/or approve a genesis block” teaches Inode as full node, ¶ [0046] “the version of the blockchain maintained by each UNode 500 is lightweight in that it involves far fewer and less complex blocks (on account of far fewer transactions), and fewer nodes executing less computationally intensive algorithms” teaches lightweight nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize full and light weight nodes based 

As per claim 22, combination of Leonard, Kurian, Galebach, Wright, and Yan teach all the limitations of claims 9 and 21. Yan also teaches,
wherein the intermediary blockchain, the first private blockchain and the second private blockchain are partial copies of the primary blockchain (FIG 6, items 500-1, 500-2, 500-3, 500-4, ¶ [0032] “A UNode is configured to support the blockchain network embodiments of the present disclosure by maintaining a node-specific copy or partial copy of a blockchain (e.g., a copy of a blockchain that corresponds only to the transactions made by and with the network participant associated with that UNode)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize full and light weight nodes based architecture of Yan in the loan management blockchain system of Leonard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one 

As per claim 23, combination of Leonard, Kurian, Galebach, and Wright teach all the limitations of claim 15. Combination of Leonard, Kurian, Galebach, and Wright do not explicitly teach, however, Yan teaches,
wherein the first node is a full node computing device (FIG 6, items 200, 500-1, 500-2, 500-3, 500-4, ¶ [0040], [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize full and light weight nodes based architecture of Yan in the loan management blockchain system of Leonard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because Leonard suggests multiple block chain usage for loan and transaction management (see Leonard, ¶ [0012]) and full and lightweight node based architecture improve payment management security by compartmentalizing blockchain transactions.


wherein the intermediary blockchain, the first private blockchain and the second private blockchain are partial copies of the primary blockchain and are processed on lightweight node computing devices (FIG 6, items 500-1, 500-2, 500-3, 500-4, ¶ [0032], [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize full and light weight nodes based architecture of Yan in the loan management blockchain system of Leonard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because Leonard suggests multiple block chain usage for loan and transaction management (see Leonard, ¶ [0012]) and full and lightweight node based architecture improve payment management security by compartmentalizing blockchain transactions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692